DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fuel dispensing system” and “LNG dispensing system” in claims 1 and 23 respectively, wherein the system is the place holder and the function is for fuel dispensing and LNG dispensing.  In view of Applicant’s disclosure in paragraph 0031, and for purposes of examination the limitation will be interpreted as including the structure of a pump and valves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 12 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2014/0299101), hereinafter Melanson, in view of Hart (US 8,925,470), hereinafter Hart.

.Regarding claim 1, Melanson teaches a system (Fig. 1, comprising 20 and 80) for portable, modular fueling, the system comprising:
a platform (Fig. 2 comprising 50 and frame surrounding 50) configured for intermodal rail transport, the platform having a frame (Fig. 2, frame surrounding tank 50) and a storage tank (Fig. 2, 50) for fuel;
a fuel dispensing system (Fig. 1, 80 comprising pump 70  and valve 110);
wherein the platform is configured for releasable mounting (functional language met since the platform is clearly on the transport vehicle 280 and can be removed thereby meeting the claimed function) on an intermodal rail transport vehicle (Fig. 3, 280).

Melanson does not teach wherein the platform has an unenclosed skid supporting the platform or wherein the unenclosed skid is configured to selectively couple to the storage tank or frame; or wherein the fuel dispensing system is integral with the integral skid.

Hart teaches a system (Fig. 8a) including a platform in the form of equipment (see annotated Figure 1 by the Examiner) with an unenclosed skid (annotated by Examiner in Figure 1 as “skid”) supporting the equipment (see annotated Figure 1 by the Examiner), the skid configured to selectively couple to the equipment (See Fig. 9a where the skid is not attached to the equipment).  Furthermore, Hart teaches wherein the equipment can be fuel tanks (Fig. 1b, 14f; see column 3, lines 7-13, “A supporting base 12 is adapted to support and transport a plurality of skids 14, the skids 14 each supporting various loads L as may be desired (collectively referred to as skid-supported loads), such as light towers 14l, fuel tanks 14f”); wherein the system further includes a fuel dispensing system (See fuel line attached to fuel tanks at 14f in Fig. 1b) wherein the fuel dispensing system is integral with the skid simply supporting the fuel dispensing system and transporting the fuel dispensing system where ever the unenclosed skid is moved to.


    PNG
    media_image1.png
    563
    811
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 8a of Hart.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Melanson in view of Hart such that the platform included a skid which supports and is selectively coupled to the storage tank as well as the fuel delivery system as taught by Hart in order to provide the predictable result of using a skid which supports both the platform and fuel dispensing system as one unit which can easily be loaded on to a transport vehicle from the side by sliding the skid on to the transport vehicle using known methods (see Fig. 8a of Hart), thereby increasing the efficiency of loading and unloading the platform and fuel dispensing system.

The recitation of "the storage tank is configured to be in fluid communication with one or more storage vessels to deliver fuel" is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, the storage tank taught by Melanson is most certainly capable of being in fluid communication with one or more storage vessels since the fuel within the storage tank is capable of being removed. Therefore the storage vessel of Melanson is capable of performing the functional limitations in the manner claimed.

Regarding claim 2, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches wherein the system is configured to handle fuel in a gaseous state (Fig. 1, LNG is vaporized in 90) and a liquid state (LNG is pumped in pump 60).

Regarding claim 7, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches wherein the platform is configured to transfer fuel with at least one of a pump (Fig. 1, 60)

Regarding claim 8, the combination of Melanson and Hart teach the system of claim 7 and wherein Melanson teaches wherein the pump is configured to be submerged in fuel inside the storage tank. Paragraph 0027, lines 5-10, “In other embodiments pump 60 can be located completely within tank 50”).

Regarding claim 9, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches wherein the platform further comprises at least one pump (Fig. 1, 60) for pumping fuel from the storage tank, and the pump is electrically powered (Fig. 1, using 140 which controls speed electronically).

Regarding claim 12, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches wherein the fuel is liquid natural gas (paragraph 0026, line 9, “LNG”)

Regarding claim 13, the combination of Melanson and Hart teach the system of claim 1 however does not teach wherein the skid has an intermodal footprint of 20, 40, 45, 48 or 53 feet, however it can reasonably be accepted that the skid shown in Fig. 3 is a well car well known in the art at the time of the Applicant’s filed invention, the intermodal footprint of the skid where the system sits is considered a results effective variable wherein the amount of fuel which can be transported is dependent on the intermodal footprint, therefore it would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the footprint of the skid taught by Melanson to be 53 feet long in order to provide the predictable result of maximizing the amount of fuel which is transported on the well car.



Regarding claim 15, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches wherein the system is contained in a footprint (footprint of top of tender car 281 in Fig. 3) of one intermodal well rail car (Fig. 3, 281).

Regarding claim 16, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches wherein the storage tank comprises an ISO cryogenic tank frame (see paragraph 0026, lines 5-7 where it is disclosed that storage tank 50 is ISO where the frame is part of the ISO tank) mounted to the platform.

Melanson does not teach wherein the ISO tank frame is either 40 or 48 ft however it can reasonably be accepted in the art at the time of the Applicant’s filed invention wherein the length of the ISO tank and frame are result effective variables wherein the amount of fuel which can be transported is dependent on the length of the ISO tank, therefore it would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have modified the ISO tank frame length taught by Melanson to be that which is either 40 or 48 ft in order to provide the predictable result of maximizing the amount of fuel which can be transported on both rail and by semi-truck.

Claims 3, 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson and Hart as applied to claim 1, in further view of Zink (US 5,386,845), hereinafter Zink.

Regarding claim 3, the combination of Melanson and Hart teach the system of claim 1, and wherein Melanson teaches an intermodal rail transport vehicle (train engine including cars like the one shown in Fig. 7; see paragraph 0037) comprising an intermodal well rail car (Fig. 7, 281) however does not teach wherein the intermodal well rail car is capable of providing power, storage, lighting and compressed air.

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for emergency situtations (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in 

Regarding claim 4, the combination of Melanson, Hart and Zink teach the system of claim 3, however Melanson does not teaches where the modular, on-board dispensing system includes an electrical generator and an air compressor.

Zink teaches an on-board dispensing system that includes an electrical generator (generator, column 23, lines 35-40) and an air compressor (column 26, line 5, “a small air compressor”) for providing safe operation of the on-board dispensing system (bottom of column 22 and the top of column 23, “A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 3 and to have included a generator an air compressor as taught by Zink in order 

Regarding claim 23, Melanson teaches an apparatus (Fig. 1, comprising 20 and 80) for portable, modular liquid natural gas (LNG) fueling (LNG within 50, Fig. 1), the apparatus comprising:
an intermodal well rail car (Fig. 3, 281) having an intermodal foot print (Fig. 3, footprint taken up by 50 and 80) and configured to provide an on-board fuel dispensing system (Fig. 1) and storage (Fig. 1, storage of gas in accumulator 130), 
a platform (Fig. 3, comprising 50 and frame surrounding 50) comprising:
a frame (Fig. 3, frame surrounding 50)
a cryogenic storage tank (Fig. 3, 50) mounted to the frame;
an LNG integrated dispensing system (Fig. 1, 80) configured to selectively couple (fluidly by pump 70 in Fig. 1) to the storage tank (the cryogenic storage tank) to deliver LNG fuel (fuel inside of storage tank);
wherein the platform is disposed within the intermodal foot print (See Fig. 3A where storage tank 50 and the frame sit) and releasably mounted (can be removed from the intermodal well rail car) to the intermodal well rail car for intermodal rail transport (when the well rail car is being hauled by an engine).
.
Melanson does not teach wherein the platform includes an unenclosed skid having the integrated LNG dispensing system and configured to releasably couple to the storage tank or frame.

Hart teaches a platform in the form of equipment (see annotated Figure 1 by the Examiner) with an unenclosed skid (annotated by Examiner in Figure 1 as “skid”) supporting equipment, the skid configured to selectively couple to the equipment (See Fig. 9a where the skid is not attached to the equipment, meaning the skid can be empty).  Furthermore Hart teaches wherein the equipment can be fuel tanks (Fig. 1b, 14f) that includes a fuel dispensing system (See fuel line attached to fuel tanks at 14f in Fig. 1b) wherein the fuel dispensing system is integral with the skid simply by being supported by it.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Melanson in view of Hart such that the platform included a skid which supports and is selectively coupled to the storage tank as well as the fuel delivery system as taught by Hart in order to provide the predictable result of using a skid which supports both the platform and fuel dispensing system as one unit which can easily be loaded on to a transport vehicle from the side by sliding the skid on to the transport vehicle using known methods (see Fig. 8a of Hart), thereby increasing the efficiency of loading and unloading the platform and fuel dispensing system.

Melanson does not teach wherein the intermodal well rail car is configured to provide power, lighting and compressed air.

“A safety kit 670 is shown secured into the tube well 650 for example in the vicinity of the second well 656 and accessible from the open second end. Safety equipment, which might be stowed in such a well in the place of the absorbent material 666 or in addition thereto or in place of, in the kit 670 or in addition thereto, might be properly packed tools, compressed breathing air tanks, a small air compressor or lighting equipment to be available for emergency response teams arriving at the site of an incident involving the car 652.”) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 3 and to have included a generator an air compressor as taught by Zink in order to provide the predictable result of using the electrical generator and air compressor in emergency situations which requires electricity for operating the system and air for emergency breathing.

Although Melanson does not teach wherein both the unenclosed skid is disposed within the intermodal foot print and releasably mounted to the intermodal well rail car for intermodal rail transport, the size of the unenclosed skid is considered a results effective variable in that changing the size of the unenclosed skid, or system for that matter, necessarily dictates the weight and space taken up by the system.  Therefore, it would .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson, Hart and Zink as applied to claim 4, in further view of Bates et al. (US 10,353,410), hereinafter Bates.

Regarding claim 5, the combination of Melanson, Hart and Zink teach the system of claim 4, however the combination does not teach wherein the generator and the compressor are configured to be powered with shore power.

Bates teaches a transport refrigeration system (TRU, Fig. 1, 14 and Fig. 2, 200) that includes a generator (Fig. 2, 225) and a compressor (a compressor, column 3, lines 16-32, “The TRU 14 includes a closed refrigeration circuit powered by the genset 16…The closed refrigerant circuit can include…a compressor…the TRU 210 can be shore powered”) which uses shore power (column 3, lines 62, “In some embodiments, the TRU 210 can be shore powered.”) to run the TRU components of the refrigeration system thereby saving on fuel or other modes of energy which may otherwise be used when shore power is not available. 

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson and Hart as applied to claim 1, in further view of Haut et al. (US 2010/0320727), hereinafter Haut.

Regarding claim 6, the combination of Melanson and Hart teach the system of claim 1, wherein Melanson teaches a foot print of the intermodal rail transport platform (Fig. 1, Footprint of frame 50 on well car 281) however does not teach wherein the platform is configured to be mounted to a trailer chassis or a land-based foundation, having a footprint that matches the footprint of the intermodal rail transport.

Haunt teaches a system (Fig. 2 and 37, 10) that can rest on a footprint of a trailer chassis (Fig. 1, footprint of 12 on which 10 is rested) as well as a footprint (Fig. 37, footprint of 300 on which 10s rest on) of an intermodal rail transport (Fig. 37, 300) thereby providing increased mobility options for the system to be maneuvered.

.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson and Hart as applied to claim 1, in further view of Goode (US 5,360,139), hereinafter Goode.

Regarding claim 10, the combination of Melanson and Hart teach the system of claim 1, however Melanson does not teach wherein the system comprises automatic controls with manual override for interfacing with the one or more storage vessels or other custody of transfer system.

Goode teaches a fuel transfer system (Fig. 1) including automatic controls (Fig. 1, comprising 171) with manual override (column 8, lines 50-56, “Line 193 includes a pressure regulating valve 196 that is active only when control system is overridden for manual control.”) for interfacing with a storage vessel (removing the storage vessel when tank is full shown at step 460 in Fig. 4C).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in 

Regarding claim 11, the combination of Melanson, Hart and Goode teach the system of claim 10, however does not teach wherein the platform comprises valves actuated by an electronic control unit, wherein a user makes connections and initiates an automated fueling event, the electronic control unit notifies the user when to remove the connections, and the electronic control unit monitors fuel levels of the storage tank and the one or more storage vessels.

Goode teaches valves (Fig. 1, comprising 160 and 172) actuated by an electronic control unit (Fig. 1, 171), wherein a user makes connections (Fig. 1, using nozzle 162) and initiates an automated fueling event (Fig. 3A and 3B), the electronic control unit notifies the user when to remove the connections (Fig. 4C, 460) and the electronic control unit monitors fuel levels of the storage tank (Fig. 1, using 125 and 126) and a storage vessel (Fig. 4C, step 450).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Melanson as modified in claim 10 with valves and an electronic control unit which monitor fuel levels of the .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson and Hart as applied to claim 1, in further view of Shaaban et al. (US 2015/0136043), hereinafter Shaaban.

Regarding claim 17, the combination of Melanson and Hart teach the system of claim 1, however Melanson does not teach wherein the platform is configured to be in fluid communication with one or more on-site storage vessels to increase storage capacity, including mobile wheel-based storage devices or permanent land-fixed storage infrastructure.

Shaaban teaches wherein transported LNG by trucks 12 (Fig. 1) are in fluid communication with an on-site storage vessel (Fig. 1, 10) to increase storage capacity (LNG in trucks plus LNG in tank 10, Fig. 1) including permanent land fixed storage infrastructure (Fig. 1, comprising 10 and 18).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Melanson as modified according to claim 1, in view of Shaaban, by the platform being configured to be in fluid .

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson and Hart as applied to claim 1, in further view of Petit et al. (US 2017/0023180), hereinafter Petit.

Regarding claim 18, the combination of Melanson and Hart teach the system of claim 1, however Melanson does not teach wherein the platform is configured to refuel one or more fuel tenders.

Petit teaches a refueling system (Fig. 1) configured to fuel one or more fuel tenders (Using multiple dispenser ends 201 and 202 in Fig. 2).

It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s filed invention to have combined Melanson as modified in claim 1 to be able to refuel one or more fuel tenders at the same time as taught by Petit in order to provide the predictable result of filling two or more fuel consuming devices at the same time thereby making the refueling of multiple fuel consumers more efficient.



Petit teaches a refueling system (Fig. 1) configured to fuel two or more storage vessels (onboard trucks 1 and 2 in Fig. 2) simultaneously (Using multiple dispenser ends 201 and 202 in Fig. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Melanson as modified in claim 1 to be able to refuel one or more fuel tenders at the same time as taught by Petit in order to provide the predictable result of filling two or more fuel consuming devices at the same time thereby making the refueling of multiple fuel consumers more efficient.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson and Hart as applied to claim 1, in further view of Drube et al. (US 5,954,101), hereinafter Drube.

Regarding claim 20, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches a cryogenic pump (Fig. 5, 60) on the platform however does not teach a recirculation circuit configured to pre-cool the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to at least one of the storage tank and the storage vessels.

Drube teaches a sump pump (Fig. 1A, comprising 24) and a recirculation circuit (Fig. 1A, comprising 26) located on a platform (Fig. 2, platform of truck shown) configured to pre-cool (column 3, 56-65, “The bulk storage and dispensing system, generally designated 20, may be mounted on a transport truck or trailer. It includes bulk storage tank 22, which supplies cryogenic liquid to a sump containing a pump 24. While pump 24 is maintained in a pre-cooled state by the cryogen in the sump, a recirculation conduit 26 and valve 28 are provided to permit cool down of pump 24 and pressure control within bulk storage tank 22, if required.”) the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to a storage tank 22 (Fig. 1A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the modified system of Melanson such that the pump were a vacuum insulated sump pump fluidly connected to a recirculation circuit which fluidly connects the sump pump outlet and the head space of the storage tank as taught by Drube in order to provide the predictable result of pre-cooling the sump pump as well as pressure control within the storage tank to help dispense liquid cryogen.

Regarding claim 21, the combination of Melanson and Hart teach the system of claim 1 and wherein Melanson teaches a cryogenic pump (Fig. 5, 60) but does not teach wherein the pump is a sump pump.

“The bulk storage and dispensing system, generally designated 20, may be mounted on a transport truck or trailer. It includes bulk storage tank 22, which supplies cryogenic liquid to a sump containing a pump 24. While pump 24 is maintained in a pre-cooled state by the cryogen in the sump, a recirculation conduit 26 and valve 28 are provided to permit cool down of pump 24 and pressure control within bulk storage tank 22, if required.”) the cryogenic pump before pumping, and the recirculation circuit is configured return two-phase fuel to a storage tank 22 (Fig. 1A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the modified system of Melanson such that the pump were a vacuum insulated sump pump fluidly connected to a recirculation circuit which fluidly connects the sump pump outlet and the head space of the storage tank as taught by Drube in order to provide the predictable result of pre-cooling the sump pump as well as pressure control within the storage tank to help dispense liquid cryogen.

Regarding claim 22, the combination of Melanson, Hart and Drube teach the system of claim 21, however does not teach wherein the sump pump is vacuum jacketed.

Drube teaches the sump pump (Fig. 1A, comprising 24) of claim 21 and wherein the sump pump is vacuum jacketed (Fig. 1B, created by walls 66 and 69).

.  
.
Response to Arguments
Applicant's arguments with regards to claims 1 and 23 having limitations being interpreted under 35 U.S.C. 112(f) filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 8-10 of the Remarks that the limitation “fuel dispensing system” does not invoke 35 U.S.C. 112(f), citing MPEP 2181(I), since “the fact that a particular mechanism…is defined in functional terms is not sufficient to convert a claim element containing that term into a ‘means for performing a specified function; within the meaning of section 112(6).” and that “fuel dispensing” lends sufficient structure, material, or acts for performing any claimed function, which is not persuasive as explained below.  
Fuel dispensing is not material, nor is it sufficient structure for performing the function.  Fuel dispensing is the function and the system is the structure as previously cited in the action mailed on 10/7/2020. MPEP 2181(A) states:

35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.” 

And

“For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and 

And

“With respect to the third prong of this analysis, the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function…”

With this evidence, the Examiner maintains the limitation “fuel dispensing system” invokes 35 U.S.C. 112(f) and meets all 3 prongs (2181A-C) since the limitation includes the placeholder “system” coupled with the functional language “fuel dispensing” is not modified by structure to perform the function of fuel dispensing anywhere in the claim.  

Applicant's arguments with regards to claims 1-23 rejected under 35 U.S.C. 103 filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues on pg. 14 of the Remarks, last paragraph, that Hart does not teach wherein the fuel dispensing system is integral with the skid as the Examiner alleges, stating that the word integral does not mean “supported by” (Examiner’s 
The above arguments are not persuasive since Applicant has equivocated “integral” as being within a portion of the unenclosed skid as shown in Fig. 2 of Applicant’s disclosure, not the broadest reasonable interpretation for what “integral” means as defined above.  The Examiner’s position is Hart clearly teaches fuel tanks 14f (Fig. 1b; see column 3, lines 7-13, “A supporting base 12 is adapted to support and transport a plurality of skids 14, the skids 14 each supporting various loads L as may be desired (collectively referred to as skid-supported loads), such as light towers 14l, fuel tanks 14f…”) with a hose (see hose connected to tanks 14f in Fig. 1b, the hose interpreted as part of a fuel dispensing system) connected to the fuel tanks, both of which are positioned on the unenclosed skid (skid indicated in annotated Fig. 1 by the Examiner above and also Fig. 9B) and transported together as shown in Fig. 1b by Hart, wherein the hose is essential for completeness with the unenclosed skid which supports 

The remainder of Applicant’s arguments on pgs. 6 and 7 of the Remarks, directed at Melanson and Zink, allege that each fails to teach wherein the well rail car has “an intermodal foot print”, as recited in claim 6, which is not persuasive since a footprint is defined as “the area on a surface covered by something” (https://www.merriam-webster.com/dictionary/footprint).  Melanson was used to teach a footprint of the intermodal rail transport platform (Fig. 1, footprint of frame 50 on well car 281). Haunt teaches a system (Figs. 2 and 37, 10) which can be disposed on a footprint on a trailer chassis (Fig. 2, footprint of 12 on which 10 is rested) as well as a footprint (Fig. 37, footprint of 300 on which 10s rest on) of intermodal rail transport car 300 therefore teaches wherein a system can fit both on a trailer chassis and intermodal rail transport car thereby producing the predictable result of a system which can transported both, making the system more transportable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763